DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant’s arguments and amendments filed 12/20/21 have been entered and considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al (US 2010/0181565 A1) in view of Ohnuki (US 2014/0332802 A1).
2.	Regarding claim 1, Sakata et al discloses a semiconductor device (Figure 1A), comprising: a semiconductor layer (Figure 1A, references 193 and 103); a gate structure (Figure 1A, references 101 and 102) disposed on the semiconductor layer (Figure 1A, references 193 and 103); source and drain terminals (Figure 1A, references 105a and 105b) disposed on the semiconductor layer (Figure 1A, references 193 and 103); and a binary oxide layer (Figure 1A, references 104a and 104b) disposed between and interfacing the semiconductor layer (Figure 1A, references 193 and 103) and the source and drain terminals (Figure 1A, references 105a and 105b).
However, Sakata et al does not disclose wherein the semiconductor layer is isolated from the source and drain terminals by the binary oxide layer.
Ohnuki discloses wherein the semiconductor layer (Figure 16B, reference 403) is isolated from the source and drain terminals (Figure 16B, references 436a and 436b) by the binary oxide layer (404a, 404b, 405a and 405b).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Sakata et al with the teachings of Ohnuki 
3.	Regarding claim 2, Sakata et al discloses wherein the gate structure (Figure 1A, references 101 and 102) is located at a first side of the semiconductor layer (Figure 1A, references 193 and 103; bottom), while the source and drain terminals (Figure 1A, references 105a and 105b) are located at a second side of the semiconductor layer (Figure 1A, references 193 and 103; bottom; top) that is opposite to the first side.
4.	Regarding claim 3, Sakata et al discloses wherein the binary oxide layer (Figure 1A, references 104a and 104b) extends on a top surface of the semiconductor layer (Figure 1A, references 103 and 193) and the source and drain terminals (Figure 1A, references 105a and 105b) are in contact with the binary oxide layer (Figure 1A, references 104a and 104b).
5.	Regarding claim 5, Sakata et al in view of Ohnuki discloses wherein the gate structure (Figure 16B, references 401 and 402) and the source and drain terminals (Figure 16B, references 436a and 436b) are located at a same side of the semiconductor layer (Figure 16b, reference 403), and the source and drain terminals (Figure 16B, reference 436a and 436b) are located at two opposite sides of the gate structure (Figure 16B, references 401 
6.	Regarding claim 6, Sakata et al discloses wherein the binary oxide layer (Figure 1A, references 104a and 104b) extends on a top surface of the semiconductor layer (Figure 1A, references 103 and 193) and the source and drain terminals (Figure 1A, references 105a and 105b) are in contact with the binary oxide layer (Figure 1A, references 104a and 104b).
7.	Regarding claim 8, Sakata et al discloses wherein the source and drain terminals (Figure 1A, references 105a and 105b) are located at two opposite sides of the gate structure (Figure 1A, references 101 and 102), and the gate structure (Figure 1A, references 101 and 102) and the source and drain terminals (Figure 1A, references 105a and 105b) surround the semiconductor layer (Figure 1A, references 193 and 103).
Allowable Subject Matter
8.	Claims 4, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a semiconductor device comprising: wherein .
10.	Claims 11-20 are allowed over the prior art of record.
11.	The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest a semiconductor device, comprising: a source and a drain disposed on the semiconductor channel layer; and a binary oxide layer sandwiched between the semiconductor channel layer and the source and the drain (claim 11) and a method of manufacturing a semiconductor device, comprising: forming a gate structure over the semiconductor layer and the binary oxide layer; forming an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh 
March 24, 2022